Case 9:18-cv-80176-BB Document 511-18 Entered on FLSD Docket 05/18/2020 Page 1 of 3

 

From: Craig S Wright craic in
Sent: Friday, August 28, 2015 4:

To: Ira Kleiman
Ce: Stefan Matthews
Subject: RE: Communication

We have an AusIndustry Research approval. We do not have the money. An amount on paper does not mean anything
we can spend. And the ATO is withholding it.

From: Ira Kleiman [mailto:clocktime2020@gmail.com]
Sent: Friday, 28 August 2015 2:21 PM

To: Craig Wright <craig

Subject: Re: Communication

The frustrating part is not knowing what to believe. One moment | am told that you received funding for the
next 5 years and are able to get back to work on building the business. And then the next second I am told there
is no progress being made with the business because all your focus is on resolving the ATO disputes. How does
5 years of funding equate to being in a difficult position? Was the funding provided so you could battle the

ATO for 5 years? You, your staff and the new law firm are working all day, everyday on this one issue?

On Thu, Aug 27, 2015 at 11:18 PM, Craig S Wright <craig@> wrote:

| wish | could suggest an arrangement for you, or at least discuss what one might look like, but until we sort out the
ATO issues we just don't have any money to pay anyone. Unless we sort out the ATO we are in a very difficult position,
however frustrating this is for you | can assure you it is even more frustrating for me.

From: Ira Kleiman [mailto:clocktime2020@gmail.com]
Sent: Friday, 28 August 2015 1:11 PM

To: Craig Wright <caig Oi

Subject: Re: Communication

I wish I could believe that you have my best interest at heart as I was first led to believe in your early

emails. But after the long delays of promised payments I was to receive each October and the strange offer to
purchase my shares from a undisclosed investor, obviously I have doubts. It certainly seems like I am not
wanted as part of this venture and at this point I am okay with it. Tell me what you believe is a reasonable
settlement so I can just walk away. If we can't figure it out on our own then let my attorney speak with
yours. Maybe they can arrange something that wil finally put my concerns to rest. Doing nothing is not a
viable option for me any longer.

Regards,

KLEIMAN_00004269
Case 9:18-cv-80176-BB Document 511-18 Entered on FLSD Docket 05/18/2020 Page 2 of 3

Ira

On Thu, Aug 27, 2015 at 9:45 PM, Craig S Wright <nic Ci wrote:

Andrew Sommer and Clayton Utz terminated their engagement, their decision, not ours and it was based on
discussions and longstanding relationship that the firm has had with the ATO.

The new law firm is strictly focused on getting stability in the communications with the ATO around GST and R&D
claims and then negotiating a reasonable settlement. After that we can discuss your situation, but let me get these tax
matters sorted first, because if we don't sort the ATO issues out the consequences for Coin-Exch are fairly serious.
These are things | must sort out this end, however, at any time we believe your involvement or assistance will help
you can be assured that | will be on the phone straight away. | am living this every day!

From: Ira Kleiman [mailto:clocktime2020@gmail.com]
Sent: Friday, 28 August 2015 10:42 AM

To: Craig Wright <crig G

Subject: Re: Communication

 

I thought since you found new funding you would be able to continue with Andrew Sommer from Clayton
Utz.

Can my attorney Joe Karp contact your representative at the new law firm? Andrew Sommer was supposed
to provide him with information as discussed on our conference call.

Thank you,
Ira
On Wed, Aug 26, 2015 at 7:05 PM, Craig S Wright <craig @ii wrote:

Good morning Ira,

KLEIMAN_00004270
Case 9:18-cv-80176-BB Document 511-18 Entered on FLSD Docket 05/18/2020 Page 3 of 3

Right now it is fair to say that there is no new development being done in Coin-Exch. The 100% focus is to deal with
the full examination of the records of Coin-Exch by AusIndustry and then to manage the issues associated with
payment of our R&D Incentives claims with the ATO.

I am confident we can establish that the claims we have made are related to valid research activity and that payments
has been recorded properly in our systems, however, as is always the case in audits there are going to be differences
of views and interpretation. There is a significant amount of money involved here and the authorities are taking a very
close look.

The outcome is unlikely to be totally black and white. We will probably end up in a negotiated settlement, but my goal
is to ensure we don't get hit with penalties as they are typically 200% of the amount claimed if the ATO issue an
assessment denying a claim or for an incorrect claim. We have also found that there was an error in invoicing, a
genuine error, where we have over claimed about $4.9m in Coin-Exch.

FYI, our research related expenditure claim for 2014 was approximately $46m that relates directly to a refund in the
order of $21m so the amount is worth fighting for and the consequences of the 200% penalties for alleged "reckless"
claims are significant. That is why we are so focused on providing as much support to the AusIndustry examination of
our activities and the ATO audits of our payments. I also want to assure you that we have always taken advice and
have undertaken the intended and reported research etc. There has not been any wrongful intent or recklessness in
anything we have done, Coin-Exch included.

I will keep you updated on any material changes but this will not be a quick process.

Craig

KLEIMAN_00004271
